Citation Nr: 1235767	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from July 23, 1969 to October 1, 1969. 

This case initially before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO. 

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In June 2011, the Board granted service connection for chronic otitis media with perforation of the right tympanic membrane.  The issue of service connection for a bilateral hearing loss was remanded for additional development of the record.  

In July 2012, the Board requested a medical opinion from VHA in connection with this claim.  The opinion has been provided, and the matter is once again before the Board for the purpose of appellate disposition.


FINDINGS OF FACT

The currently demonstrated bilateral hearing loss disability is shown as likely as not to have had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

However, in light of the fact that this decision represents a full grant of benefits requested on appeal, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431   (2006). 

When there is an approximate balance of positive and negative evidence regarding the merits of initial material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Taking into account all evidence of record, the Board finds that service connection is warranted for the claimed bilateral hearing loss.  To the extent that the true extent of any hearing problems prior to or during service cannot fully ascertain, the Board must rely on the Veteran's own credible assertions concerning the events that happened during his period of active service.  

In this regard, the Board finds probative the opinion from a VA physician in August 2012, as provided in response to a request by the Board.  

At that time, the physician indicated, after reviewing the Veteran's claims folder, that he felt that the conductive component of the Veteran's hearing loss was less likely than not due to military service; however, he indicated that it was as likely as not that the sensorineural component was related to his service.   

The VA examiner in October 2011 had indicated that it was less likely than not that the Veteran's hearing loss was due to military service because the ear condition existed prior to service.  However, this opinion did not address the fact that the Veteran does have a service-connected right ear condition. 

To the extent that the evidence is deemed to be in relative equipoise in showing that the Veteran's bilateral hearing loss as likely as not was due to service, all reasonable doubt must be resolved in the Veteran's favor in this case.  

Hence, on this record, service connection for the bilateral hearing loss is warranted.


ORDER

Service connection for the bilateral hearing loss disability is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


